FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 12/20/2021 is acknowledged.
Claims 1-5, 7-15 and 17-20 are examined.
Drawings
The drawings received on 12/20/2021 are accepted.
Amendment to the Specification
The Amendment to the Specification filed on 12/20/2021 has been entered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  claims recite a limitation “V-shaped nozzle”.  Since the hole 140 penetrates the wall at two different locations, it cannot be considered one hole.  Furthermore, “V-shaped nozzle holes” are one of the plurality of nozzle holes.  Therefore, “V-shaped nozzle” appears to be an error for –two nozzle holes of the plurality of nozzle holes arranged on both side of a horizontal line such that the two nozzle holes inject in a V-shaped pattern--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 11, 15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 2002/0174656).

    PNG
    media_image1.png
    621
    754
    media_image1.png
    Greyscale

In re Claim 1:  Hein teaches a combustor nozzle comprising: 
a plurality of vanes (swirl generator elements 108A, Fig. 2 and 3) disposed radially on an outer circumferential surface thereof (see 108A, in Fig. 2), each vane having an internal cavity (“fuel duct, which runs inside the swirl blade 108” [0027], and indicated in Image 1 above) to which fuel 114 is supplied,
wherein the vane includes an airfoil in cross-section (see Fig. 3), wherein at least one of a pressure surface and/or a suction surface of the airfoil is disposed in a height direction thereof with a plurality of nozzle holes communicating with the cavity “Fuel 114 is admitted to the combustion air duct 104, via openings, in particular around the blade-inlet edge” [0027]), 
wherein the vane includes a V-shaped nozzle hole including a pair of outlets (1st and 2nd sets annotated) on both sides of the airfoil based on a leading edge of the airfoil (annotated), 
wherein the V-shaped nozzle hole (1st set annotated) forms an angle (α) diverging outward with respect to a horizontal line crossing the leading edge (annotated) in a horizontal direction, and
wherein the V-shaped nozzle hole is disposed such that a center (annotated) of the outlet of the V-shaped nozzle is arranged at a position lower than a radially outermost nozzle hole (annotated) among the plurality of nozzle holes.
In re Claim 5: Hein teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein the V-shaped nozzle hole is a straight hole having a constant cross section (see Fig. 3).
In re Claim 7: Hein teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein a center of the angle (α) formed by the V-shaped nozzle hole diverging outwards with respect to the horizontal line crossing the leading edge in the horizontal direction is located in the cavity (see Fig. 3), and two flow paths formed by the outlets of the V-shaped nozzle hole are separated from each other (see Fig. 3).
In re Claim 8: Hein teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees (2nd set, annotated, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
In re Claim 11: Hein teaches a combustor for a gas turbine comprising: a plurality of burners disposed along an annular combustor casing (“preferably of annular design” [0014]), wherein each burner comprises: 
a combustor nozzle (pilot burner 106 in Fig. 2) injecting fuel to mix with compressed air ; 
a plurality of vanes disposed radially on an outer circumferential surface of the combustor nozzle (swirl generator elements 108A, Fig. 2 and 3) disposed radially on an outer circumferential surface thereof (see 108A, in Fig. 2), each vane including a cavity to which the fuel is supplied (see Fig. 3); and 
a shroud surrounding the combustor nozzle to form an annular space receiving the vanes (outer wall 102 Fig. 2), 
wherein the vane includes an airfoil in cross-section (see Fig. 2 and 3), wherein at least one of a pressure surface and/or a suction surface of the airfoil is disposed in a height direction thereof with a plurality of nozzle holes communicating with the cavity (Fig. 3), 
wherein the vane includes a V-shaped nozzle hole including a pair of outlets on both sides of the airfoil based on a leading edge of the airfoil (1st and 2nd sets annotated), 
wherein the V-shaped nozzle hole (1st set annotated) forms an angle (α) diverging outward with respect to a horizontal line crossing the leading edge in the horizontal direction, and

In re Claim 15: Hein teaches the invention of claim 11, and Hein further teaches wherein the V-shaped nozzle hole is a straight hole having a constant cross section (see Fig. 3).
In re Claim 17: Hein teaches the invention of claim 11, and Hein further teaches the combustor according to claim 11, wherein a center of the angle (α) formed by the V-shaped nozzle hole diverging outwards with respect to the horizontal line crossing the leading edge in the horizontal direction is located in the cavity (see Fig. 3), and two flow paths formed by the outlets of the V-shaped nozzle hole are separated from each other (see Fig. 3).
In re Claim 18: Hein teaches the invention of claim 11, and Hein further teaches the combustor according to claim 11, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees (2nd set annotated, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, 9, 10, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Johnson (US 2008/0276622).
In re Claim 2: Hein teaches the invention of claim 1.  However, Hein does not teach wherein the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line.
Johnson teaches a nozzle hole (220, 222, 224 in Fig. 5) forms an acute angle (β) (seen in Johnson as angle α in Fig. 5; is between approximately 45 degrees and approximately 110 degrees [0027]) radially outward with respect to a vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein’s V-shaped nozzles so the nozzle hole form an acute angle radially outward with respect to vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 3: Hein in view of Johnson teaches the invention of claim 2. Hein further teaches the combustor nozzle according to claim 2, wherein the pair of outlets of the V-shaped nozzle hole is symmetrical with respect to the leading edge (See Fig 3: “front-edge point” 200A [0029] is the leading edge, and the nozzle holes are seen symmetrically above and below this point).
In re Claim 4: Hein in view of Johnson teaches the invention of claim 2. However, Hein in view of Johnson as discussed so far, is silent regarding wherein a center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes.
Johnson further teaches wherein a center of the outlets (indicated in Fig. 5, by the pointer coming from 224) center of the V-shaped nozzle hole is located in the radially outermost nozzle hole (injection hole 224) among the plurality of nozzle holes.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane 
In re Claim 9: Hein in view of Johnson teaches the invention of claim 2. However, Hein in view of Johnson as discussed so far, is silent regarding wherein the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical plane across the leading edge is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 10: Hein in view of Johnson teaches the invention of claim 2. Hein further teaches the combustor nozzle according to claim 2, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees, (2nd set above, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
However, Hein in view of Johnson as discussed so far, is silent about the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.

In re Claim 12: Hein teaches the invention of claim 11. However, Hein does not teach wherein the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in the vertical direction perpendicular to the horizontal line.
Johnson teaches nozzle hole (220, 222, 224 in Fig. 5) forms an acute angle (β) (seen in Johnson as angle α in Fig. 5; is between approximately 45 degrees and approximately 110 degrees [0027]) radially outward with respect to a vertical line crossing the leading edge in the vertical direction perpendicular to the horizontal line.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein’s V-shaped nozzles so the nozzle hole form an acute angle radially outward with respect to a vertical line crossing the leading edge in the vertical direction perpendicular to the horizontal line (“horizontal plane” here interpreted, for the purpose of examination, as discussed for claim 1) as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 13: Hein in view of Johnson teaches the invention of claim 12. Hein further teaches wherein the pair of outlets of the V-shaped nozzle hole is symmetrical with respect to the leading edge (See Fig 3: “front-edge point” 200A [0029] is the leading edge, and the nozzle holes are seen symmetrically above and below this point).
In re Claim 14: Hein in view of Johnson teaches the invention of claim 12. However, Hein in view of Johnson as discussed so far, is silent regarding wherein a center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes.
Johnson further teaches wherein a center of the outlets (indicated in Fig. 5, by the pointer coming from 224) center of the V-shaped nozzle hole is located in the radially outermost nozzle hole (injection hole 224) among the plurality of nozzle holes.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 19: Hein in view of Johnson teaches the invention of claim 12. However, Hein in view of Johnson as discussed so far, is silent regarding wherein the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 20: Hein in view of Johnson teaches the invention of claim 12. Hein further teaches the combustor nozzle according to claim 2, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees, (2nd set above, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
However, Hein in view of Johnson as discussed so far, is silent about the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream..
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Regarding Applicant’s arguments, the Examiner notes that the Application is examined as claimed and not as disclosed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741